DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 02/08/2022, Applicant argued against all objections and rejections previously set forth in the Office Action dated 11/08/2021. 
In light of applicant’s arguments and remarks, the previously set forth rejections are withdrawn.

Status of the Claims
	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Specification
The use of the terms GOOGLE, INSTAGRAM, AMAZON and WORDPRESS, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “thereby creating a modified template”, and the claim also recites “upon determining that a template suitable as the input exists, merging the target content derived model embedding signals into the template or transforming the template using the embedding signals” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by 
Claim 19 recites similar claim language as claim 1, thus Claim 19 is also indefinite.
The examiner suggest to clearly indicate how the modified template is been created.

Claim 1 also recites “the target content derived model having been derived by applying to given content relevant competitive content…” this language is indefinite because it is unclear what is considered “relevant competitive content”, after despite reviewing of the disclosure, the examiner cannot find what can be considered “relevant competitive content” and how this “relevant competitive content” is been apply to the given content.
Claims 15 and 19 recite similar claim language as Claim 1, thus Claims 15 and 19 are also indefinite.

Due to at least their dependency upon Claims 1, 15 or 19, Claims 2 – 14, 16 – 18 and 20 are also indefinite.

Allowable Subject Matter
Claims 1 – 20 will be allowable if the objection and rejections set forth above are overcome.


The cited prior art of record Kaplan (US 2021/0334116) (hereinafter, Kaplan) and Tomkins et al. (US 2021/0295822) (hereinafter, Tomkins) fail to disclose or suggest at least one of the features of the independent Claims 1, 15 and 19 (See Applicant’s remarks dated 02/08/2022, pages 2 – 10).
Due to at least their dependency upon Claim 1, 15 or 19; the prior art of record also fail to disclose Claims 2 – 14, 16 – 18 and 20.
The recited limitations, in conjunction with other features of the independent claims and dependent claims are not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176